                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    No. 5:17-cr-00396-D-1
                                     No. 5:20-cv-00304-D


     ANTONIO RASHAWN MCARTHUR,                     )
                                                   )
                  Petitioner,                      )
_J
                                                   )
                  V.                               )             ORDER
                                                   )
     UNITED STATES OF AMERICA,                     )
                                                   )
                  Respondent.                      )



           This matter is before the Court on the parties' joint motion to set a briefing

     schedule on Petitioner's motion pursuant to 28 U.S.C. § 2255 seeking vacatur of his

     conviction under 18 U.S.C. § 922(g) based on United States v. Rehaif, 139 S. Ct. 2191

     (2019). For the reasons set forth in the parties' joint motion, the motion is GRANTED.

     It is further ORDERED that:

                  (a)   Counsel for Petitioner shall make every effort to file any

           withdrawal of Petitioner's Rehaif-based Section 2255 no later than September

           13, 2021;

                  (b)   Respondent's motion to dismiss and supporting memorandum

           shall be due by October 13 unless Petitioner's motion is withdrawn before then;

           (c)    Petitioner's response, if any, shall be due within twenty-one (21) days of

           the filing of Respondent's motion to dismiss;



                                                   1


             Case 5:17-cr-00396-D Document 56 Filed 07/20/21 Page 1 of 2
      (d)    Respondent's reply, if any, shall be due within fourteen (14) days

after Petitioner's response.



SO ORDERED, this the ___2._0_ day of   ::Tvl.J , 2021.


                                                               1

                                              J E S C. DEVE R, III
                                              United States District Judge




                                       2

 Case 5:17-cr-00396-D Document 56 Filed 07/20/21 Page 2 of 2
